FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: February 28, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-31555 BAB, Inc. (Name of small business issuer in its charter) Delaware 36-4389547 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Lake Cook Road, Suite 475, Deerfield, Illinois 60015 (Address of principal executive offices) (Zip Code) Issuer's telephone number (847) 948-7520 Indicate by checkmark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo Indicate by checkmark whether the registrant is a large accelerated filer, accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated filero Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting companyx Indicate by checkmark whether the registrant is a shell company.YesoNox As of April 01, 2011, BAB, Inc. had 7,263,508 shares of Common Stock outstanding. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operation 10 Item 3 Quantitative and Qualitative Disclosures About Market Risk 13 Item 4 Controls and Procedures 13 PART II OTHER INFORMATION Item 1. Legal Proceedings 14 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3 Defaults Upon Senior Securities 14 Item 4 Other Information 14 Item 5 Exhibits 14 SIGNATURE 2 Table of Contents PART I ITEM 1.FINANCIAL STATEMENTS BAB, Inc. Consolidated Balance Sheets February 28, 2011 November 30, 2010 (Unaudited) ASSETS Current Assets Cash $ $ Restricted cash Receivables Trade accounts and notes receivable (net of allowance for doubtful accounts of $29,099 in 2011 and $26,787 in 2010 ) Marketing fund contributions receivable from franchisees and stores Inventories Prepaid expenses and other current assets Total Current Assets Property, plant and equipment (net of accumulated depreciation of $597,186 in 2011 and $592,851 in 2010) Trademarks Goodwill Definite lived intangible assets (net of accumulated amortization of $32,161 in 2011 and $29,072 in 2010) Deferred tax asset Total Noncurrent Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Current portion of long-term debt $ $ Accounts payable Accrued expenses and other current liabilities Unexpended marketing fund contributions Deferred franchise fee revenue Deferred licensing revenue Total Current Liabilities Long-term debt (net of current portion) Total Liabilities Stockholders' Equity Common stock ($.001 par value; 15,000,000 shares authorized;8,466,953 shares issued and 7,263,508 shares outstanding as of February 28, 2011 and November 30, 2010 Additional paid-in capital Treasury stock ) ) Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ SEE ACCOMPANYING NOTES 3 Table of Contents BAB, Inc. Consolidated Statements of Operations For the Quarters Ended February 28, 2011 and 2010 (Unaudited) REVENUES Royalty fees from franchised stores $ $ Net sales by Company-owned stores Franchise fees Licensing fees and other income Total Revenues OPERATING EXPENSES Store food, beverage and paper costs Store payroll and other operating expenses Selling, general and administrative expenses: Payroll and payroll-related expenses Occupancy Advertising and promotion Professional service fees Travel expenses Depreciation and amortization Other Total Operating Expenses Income from operations Interest income Interest expense ) ) Net Income $ $ Net Income per share - Basic and Diluted $ $ Weighted average shares outstanding - Basic Weighted average shares outstanding - Diluted Cash dividends declared per share $ $ SEE ACCOMPANYING NOTES 4 Table of Contents BAB, Inc. Consolidated Statements of Cash Flows For the Quarters Ended February 28, 2011 and 2010 (Unaudited) Operating activities Net income $ $ Depreciation and amortization Provision for uncollectible accounts, net of recoveries ) Share-based compensation Changes in: Trade accounts receivable and notes receivable Restricted cash Marketing fund contributions receivable ) ) Inventories ) Prepaid expenses and other Accounts payable ) Accrued liabilities Unexpended marketing fund contributions ) Deferred revenue ) Net Cash Provided by Operating Activities Investing activities Capitalization of trademark renewals ) ) Net Cash Used In Investing Activities ) ) Financing activities Payment of dividends ) ) Net Cash Used In Financing Activities ) ) Net (Decrease)/Increase in Cash ) Cash, Beginning of Period Cash, End of Period $ $ Supplemental disclosure of cash flow information: Interest paid $
